       Case 3:17-cv-08004-SPL Document 268 Filed 11/17/20 Page 1 of 3




1    Alexis DeLaCruz (SBN 031273)                   Bryan H. Heckenlively (pro hac vice)
     adelacruz@nativedisabilitylaw.org              Bryan.Heckenlively@mto.com
2    NATIVE AMERICAN DISABILITY                     Emily Curran-Huberty (pro hac vice)
     LAW CENTER                                     Emily.Curran-Huberty@mto.com
3    905 W. Apache St.                              Allison Day (pro hac vice)
     Farmington, NM 87401                           Allison.Day@mto.com
4    Telephone: 505.566.5880                        Alison Karol Sigurdsson (pro hac vice)
     Mark Rosenbaum (pro hac vice)                  Alison.Sigurdsson@mto.com
5                                                   April Youpee-Roll (pro hac vice)
     mrosenbaum@publiccounsel.org                   April.Youpee-Roll@mto.com
6    Kathryn Eidmann (pro hac vice)                 MUNGER, TOLLES & OLSON LLP
     keidmann@publiccounsel.org                     350 South Grand Avenue, 50th Floor
7    Jesselyn Friley (pro hac vice)                 Los Angeles, CA 90071
     jfriley@publiccounsel.org                      Telephone: 213.683.9100
8    PUBLIC COUNSEL
     610 South Ardmore Avenue                       Judith M. Dworkin (SBN 010849)
9    Los Angeles, CA 90005                          Judith.Dworkin@SacksTierney.com
     Telephone: 213.385.2977                        David C. Tierney (SBN 002385)
10                                                  David.Tierney@SacksTierney.com
     Tara C. Ford (pro hac vice)                    SACKS TIERNEY P.A.
11   taraford@law.stanford.edu                      4250 N. Drinkwater Blvd., 4th Floor
     Stanford Law School                            Scottsdale, AZ 85251-3693
12   William S. Koski (pro hac vice)                Telephone: 480.425.2600
     bkoski@law.stanford.edu
13   MILLS LEGAL CLINIC
     YOUTH AND EDUCATION LAW
14   PROJECT
     559 Nathan Abbott Way
15   Stanford, CA 94305-8610
     Telephone: 650.725.8581
16
     Attorneys for Plaintiffs
17
     JEFFREY BOSSERT CLARK
18   Acting Assistant Attorney General
     CARLOTTA P. WELLS
19   Assistant Branch Director
20   LISA A. OLSON, D.C. Bar No. 384266
     Senior Trial Counsel
21   CAROL FEDERIGHI, TX Bar No. 06872950
     Senior Trial Counsel
22   CRISTEN C. HANDLEY, MO Bar No. 69114
     BRADLEY CRAIGMYLE, IL Bar No. 6326760
23   Trial Attorneys
     United States Department of Justice
24   Civil Division, Federal Programs Branch
     1100 L Street, NW
25   Washington, D.C. 20005
     Telephone: (202) 514-5633
26   Facsimile: (202) 616-8470
     Cristen.handley@usdoj.gov
27
     Attorneys for Defendants
28


                                              -1-                 Case No. 3:17-cv-08004-SPL
             JOINT REQUEST FOR ENTRY OF JUDGMENT PURSUANT TO FED. R. CIV. P. 58(d)
       Case 3:17-cv-08004-SPL Document 268 Filed 11/17/20 Page 2 of 3




 1                       IN THE UNITED STATES DISTRICT COURT
 2                            FOR THE DISTRICT OF ARIZONA
 3
   Stephen C., a minor, by Frank C., guardian ad         No. 3:17-cv-08004-SPL
 4 litem, et al.,
 5                           Plaintiffs,                 JOINT REQUEST FOR ENTRY OF
                                                         JUDGMENT PURSUANT TO FED.
 6         v.                                            R. CIV. P. 58(d)
 7 Bureau of Indian Education, et al.,
 8                           Defendants.

 9
10         WHEREAS on March 29, 2018, the Court granted in part Defendants’ Second

11 Partial Motion to Dismiss, see Dkt. No. 100; and
12         WHEREAS on December 16, 2019, the Court granted Defendants’ Motion for

13 Partial Summary Judgment, see Dkt. No. 214; and
14         WHEREAS on September 28, 2020, the Court granted the Parties’ Stipulation for
15 Dismissal of all remaining claims and ordered the Clerk of Court to terminate this action,
16 see Dkt. No. 267; and
17         WHEREAS, accordingly, there is no just reason for delay in entering judgment;
18         The Parties hereby request pursuant to Federal Rule of Civil Procedure 58(d) that
19 the Court enter final judgment as set forth in the accompanying Proposed Judgment.
20
21
22 RESPECTFULLY SUBMITTED this 17th day of November, 2020.
23   BY PLAINTIFFS:                                    BY DEFENDANTS:
24
25   By: /s/ Emily C. Curran-Huberty                   By: /s/ Lisa A. Olson (with permission)
        Emily C. Curran-Huberty                           Lisa A. Olson
26
27
28


                                                 -2-                 Case No. 3:17-cv-08004-SPL
                JOINT REQUEST FOR ENTRY OF JUDGMENT PURSUANT TO FED. R. CIV. P. 58(d)
      Case 3:17-cv-08004-SPL Document 268 Filed 11/17/20 Page 3 of 3




1                               CERTIFICATE OF SERVICE
2 I hereby certify that on November 17, 2020, I electronically transmitted the foregoing
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the CM/ECF registrants for this matter.
5
6
                                                        /s/ Aileen Beltran
7                                                    Aileen Beltran
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-                Case No. 3:17-cv-08004-SPL
             JOINT REQUEST FOR ENTRY OF JUDGMENT PURSUANT TO FED. R. CIV. P. 58(d)
